Per Curiam.
This is an action to recover the unpaid balance on a food freezer sold to the defendants in conjunction with one of the familiar food plan contracts. Defendants maintained possession of the freezer but refused to pay for it, claiming that assignment of the contract from the seller to Merchants Finance Company was not proved. The court found as a fact that the assignment had been made. Defendants appeal.
The evidence showed that two of defendants’ checks made in payment on the contract actually named the plaintiff as the payee. Thus, the court had abundant evidence to find not only proof of the assignment but that the appellants knew of it. Upon the grounds that the appellants have failed to establish that the assignments of error warrant either reversal or modification, the judgment is affirmed.